ALLEN, J.
The employer and servicing agent challenge the amount of an attorney’s fee awarded in the workers’ compensation proceeding below, and assert that the fee award should not encompass services provided and benefits obtained after March 1995, when payments were made current. In departing from the statutory fee schedule under section 440.34(1), Florida Statutes (1991), the judge considered and relied on the attorney’s subsequent time and services which ultimately led to a lump sum settlement of any and all potential claims. Because the claimant did not establish any other basis for such an award, and section 440.20(12)(b), Florida Statutes (1991), indicates that the claimant shall be responsible for the payment of his own attorney’s fees in connection with the settlement, we reverse the appealed order and remand for reconsideration as to the amount of the fee award.
ERVIN and DAVIS, JJ., CONCUR.